ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 28, Section 11.1(a), files a Notice of Guilty Finding and Request for Suspension, requesting that the respondent, Melinda Gail Teel, be immediately suspended from the practice of law in this state pending further order'of this Court or final resolution of any resulting disciplinary action, due to respondent being found guilty of two counts of a crime punishable as a felony.
, And this Court, being duly advised and upon careful consideration of all materials submitted now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: Money Laundering, in violation of IC 35-45-15-5. Accordingly, we find that the Commission's request for the respondent's suspension from the practice of law upon notice of guilty finding should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Melinda Gail Teel, is hereby suspended pendente lite from the practice of law in this state, effective immediately. The suspension shall continue until further order of this Court.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 283, Section (8)(d).
All Justices concur.